Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to continuation application claims filed / dated December 2, 2020.  Claims 1-20 are presented for examination.

Allowable Subject Matter

The numbering of original claims 1-20 is renumbered. Claims 2-3, 5, 9-10, 12, 16-17, 19 have been canceled, and no new claims have been added.
  
The Office deems Applicant’s claim amendments to the originally-filed claims entered via an Examiner's amendment (below) persuasive to overcome a rejection of the claims over any applicable prior art reference{s} and/or any candidate prior art combination, and the claims are accordingly considered in condition for allowance (MPEP § 1302.14).

EXAMINER'S AMENDMENT
1.   An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative (Justin McCarthy, Reg. No. 67,101) on 12/1/2021.

3. The application has been amended as follows:
In the Claims:Please AMEND claim 1 as follows:
1.  (Currently Amended) A method of using a first computing device to configure a second computing device, the method comprising: 
	using one or more processors of the first computing device:
		providing a graphical user interface (GUI); 
receiving, through input entered into the GUI, configuration information about the second computing device, the configuration information including one or more of: a device name of the second computing device, a serial number of the second computing device, a network address of the second computing device, or a model number of the second computing device; 
		sending, to a remote configuration server, the configuration information; 
		receiving, from the remote configuration server, a temporary network configuration;
creating a temporary wireless network from the temporary network configuration, the temporary wireless network having a network identifier and a password specified by the remote configuration server; 
receiving a connection request over the temporary wireless network from the second computing device; [[and]] 
, wherein the one or more settings comprises a network configuration of a second network, and wherein the causing the modification of the one or more settings of the second computing device over the temporary wireless network comprises:
	contacting the second computing device through the temporary wireless network; 
	receiving a GUI descriptor from the second computing device; 
	providing a second GUI using the GUI descriptor; and
	configuring the second computing device using the second GUI by transmitting input entered into the GUI to the second computing device.

Please AMEND claim 2 as follows:
2.  (Canceled)  

Please AMEND claim 3 as follows:
3. (Canceled)  



Please AMEND claim 5 as follows:
5. (Canceled)  


6.  (Original) The method of claim 1, wherein causing modification of one or more settings of the second computing device over the temporary wireless network comprises establishing ownership of the second computing device by transferring one or more ownership credentials provided by the remote configuration server.

7.  (Original) The method of claim 1, wherein the temporary wireless network comprises a Bluetooth network.  


Please AMEND claim 8 as follows:
8. (Currently Amended)    A first computing device comprising: 
	one or more processors;
	a memory, the memory storing instructions, which when executed by the one or more processors, cause the one or more processors to perform operations comprising:
		providing a graphical user interface (GUI); 
receiving, through input entered into the GUI, configuration information about a second computing device, the configuration information including one or more of: a device name of the second computing device, a serial number of the second computing device, a network address of the second computing device, or a model number of the second computing device; 
		sending, to a remote configuration server, the configuration information; 
		receiving, from the remote configuration server, a temporary network configuration;
creating a temporary wireless network from the temporary network configuration, the temporary wireless network having a network identifier and a password specified by the remote configuration server; 
receiving a connection request over the temporary wireless network from the second computing device; [[and]]
responsive to receiving the connection request, causing modification of one or more settings of the second computing device over the temporary wireless network, wherein the one or more settings comprises a network configuration of a second network, and wherein the causing the modification of the one or more settings of the second computing device over the temporary wireless network comprises:
	contacting the second computing device through the temporary wireless network; 
	receiving a GUI descriptor from the second computing device; 
	providing a second GUI using the GUI descriptor; and
	configuring the second computing device using the second GUI by transmitting input entered into the GUI to the second computing device.

Please AMEND claim 9 as follows:
9. (Canceled) 





Please AMEND claim 10 as follows:
10.  (Canceled) 



Please AMEND claim 11 as follows:
11.  (Currently Amended) The first computing device of claim 8, wherein the second computing device is an Internet of Things (IoT) device. 

Please AMEND claim 12 as follows:
12.  (Canceled) 



Please AMEND claim 13 as follows:
13.  (Currently Amended) The first computing device of claim 8, wherein the operations of causing modification of one or more settings of the second computing device over the temporary 

Please AMEND claim 14 as follows:
14.  (Currently Amended) The first computing device of claim 8, wherein the temporary wireless network comprises a Bluetooth network.

Please AMEND claim 15 as follows:
15.   (Currently Amended) A non-transitory machine-readable medium, that stores instructions, which when executed by a first computing device, causes the first computing device to perform operations comprising: 
		providing a graphical user interface (GUI); 
receiving, through input entered into the GUI, configuration information about a second computing device, the configuration information including one or more of: a device name of the second computing device, a serial number of the second computing device, a network address of the second computing device, or a model number of the second computing device; 
		sending, to a remote configuration server, the configuration information; 
		receiving, from the remote configuration server, a temporary network configuration;
creating a temporary wireless network from the temporary network configuration, the temporary wireless network having a network identifier and a password specified by the remote configuration server; 

responsive to receiving the connection request, causing modification of one or more settings of the second computing device over the temporary wireless network, wherein the one or more settings comprises a network configuration of a second network, and wherein the causing the modification of the one or more settings of the second computing device over the temporary wireless network comprises:
	contacting the second computing device through the temporary wireless network; 
	receiving a GUI descriptor from the second computing device; 
	providing a second GUI using the GUI descriptor; and
	configuring the second computing device using the second GUI by transmitting input entered into the GUI to the second computing device.


Please AMEND claim 16 as follows:
16. (Canceled) 


Please AMEND claim 17 as follows:
17. (Canceled) 

Please AMEND claim 18 as follows:
18.  (Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the second computing device is an Internet of Things (IoT) device. 

Please AMEND claim 19 as follows:
19. (Canceled) The machine-readable medium of claim 15, wherein the operations of causing modification of one or more settings of the second computing device over the temporary wireless network comprises: 
transferring communications between the second computing device and the remote configuration server by sending messages from the second computing device received over the temporary wireless network to the rernote configuration server over a second network connection and sending messages received from the remote configuration server over the second network connection to the second computing device over the temporary wireless network, the messages received from the remote configuration server and sent over the second network connection to the second computing device over the temporary wireless network describing the modification to the one or more settings. 



Please AMEND claim 20 as follows:
20.  (Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the operations of causing modification of one or more settings of the second computing device over the temporary wireless network comprises establishing ownership of the second computing device by transferring one or more ownership credentials provided by the remote configuration server.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenford Madamba whose telephone number is 571-272- 7989. The examiner can normally be reached on Monday-Friday 7:00AM-4: 30PM, first Fridays OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 




/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451